Citation Nr: 0839455	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of 
myocardial infarction (MI).

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for the residuals of 
cerebrovascular accident (CVA).

5.  Entitlement to service connection for erectile 
dysfunction (ED).

6.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office/agency of 
original jurisdiction (RO) in Jackson, Mississippi.

In an April 2006 decision, the Board denied the veteran's 
claims for service connection for defective vision, residuals 
of MI, left ear hearing loss, arthritis, residuals of CVA, 
ED, and depression.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2008, the Court granted a Joint 
Motion for Partial Remand (Joint Motion) with respect to the 
issues of entitlement to service connection for residuals of 
MI, hearing loss, arthritis, residuals of CVA, erectile 
dysfunction, and depression.  This matter was remanded to the 
Board for readjudication in compliance with the instructions 
in the joint motion, which was incorporated in the Court 
order by reference.  The appeal as to the issue of 
entitlement to service connection for defective vision was 
dismissed.  A copy of the joint motion and the Court's order 
have been incorporated into the claims folder.

In January 2005, to support his claims, the veteran testified 
at a hearing at the Board's offices in Washington DC (Central 
Office hearing) before a Veterans Law Judge who is no longer 
employed at the Board.  The law requires that the Board 
Member who conducts a hearing shall participate in making the 
final determination of the claim.  38 C.F.R. § 20.707 (2008).  
The veteran was apprised of this in correspondence dated in 
May 2008, and offered another hearing before another Veterans 
Law Judge who would then decide this case.  The veteran's 
attorney responded that he did want an additional hearing.  
Accordingly, in October 2008, the veteran testified at 
another Central Office hearing before the undersigned 
Veterans Law Judge.  Transcripts of both Central Office 
hearings as well as a March 2004 hearing before a hearing 
officer at the RO have been associated with the veteran's 
claims folder.

To comply with the Court's Order, the Board is remanding the 
veteran's claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, in an April 2008 Order, the Court granted a 
Joint Motion with respect to the issues of entitlement to 
service connection for residuals of MI, hearing loss, 
arthritis, residuals of CVA, erectile dysfunction, and 
depression and remanded the claims to the Board for 
readjudication in compliance with the instructions in the 
joint motion.  A remand was required for the Board to re-
adjudicate the veteran's claims with consideration of his 
allegation that these disorders are secondary to rheumatic 
fever, which he alleges to have experienced in service.  
However, secondary service connection may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  As noted in the Joint Motion, the issue of service 
connection for rheumatic fever has not been adjudicated; 
thus, rheumatic fever is not a service-connected disease or 
injury on the basis of which secondary service connection may 
be granted.  

Inasmuch as the issue of entitlement to service connection 
for rheumatic fever has not been initially adjudicated by the 
RO, the Board does not have jurisdiction to adjudicate this 
claim.  Specifically, there must be a decision by the RO; the 
veteran must timely express disagreement with the decision; 
VA must respond by issuing a statement of the case that 
explains the basis for the decision to the veteran; and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his or her argument in a timely-filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2008).  See also 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 19.4, 20.101 (2008) (the Board has jurisdiction to resolve 
questions as to its own jurisdiction).  Accordingly, on 
remand, the issue of entitlement to service connection for 
rheumatic fever must be adjudicated by the RO and the veteran 
must be afforded the opportunity to submit a substantive 
appeal.  

In addition, the Board was ordered to consider the 
credibility of the veteran's lay testimony of in-service 
incurrence of rheumatic fever.  While the Board, in its April 
2006 decision, essentially rejected the veteran's lay 
arguments by finding that "[t]he records do not show a 
diagnosis of valvular heart disease or any medical notation 
of rheumatic fever effects," the Joint Motion noted that the 
Board needed to provide credibility findings with regard to 
the veteran's lay statement and referred to decisions of the 
Court in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); and Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Thus, on remand, the 
veteran should be afforded a VA examination to address the 
nature and etiology of his claimed disorders.  

Accordingly, the case is remanded for the following actions:

1.  The RO should adjudicate the claim of 
entitlement to service connection for 
rheumatic fever and provide the veteran 
and his attorney with notice of this 
determination.  

2.  If entitlement to service connection 
for rheumatic fever is denied and a 
timely notice of disagreement is filed, 
the appellant and his attorney should be 
furnished with a statement of the case 
and given time to complete an appeal by 
filing a timely substantive appeal.  

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
rheumatic fever, if any.  His claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, to 
include the veteran's March 2004 hearing 
testimony before a hearing officer at the 
RO as well as his January 2005 and 
October 2008 testimony before Veterans 
Law Judges during which he claimed that 
he experienced joints pains and was 
diagnosed with acute arthritis and 
symptoms of Rheumatic fever, the examiner 
should offer an opinion as to the 
following:  

a) whether it is at least as likely as 
not that the veteran's symptoms during 
his military service (from March 1956 to 
May 1961) were sufficient to render a 
diagnosis of Rheumatic fever and 

b) if the veteran had Rheumatic fever in 
service, whether it is at least as likely 
as not that his claimed disabilities of 
residuals of MI, hearing loss, arthritis, 
residuals of CVA, erectile dysfunction, 
and depression are causally connected to 
Rheumatic fever.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should address any 
indication that the veteran's complaints 
are not in accord with objective 
findings.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

5.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit on appeal remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




